DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-25 are pending.

Allowable Subject Matter
2.  Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Shnelvar (U.S. Patent 6,374,266) is drawn to storing data from a data source by reading source allocation units, restructuring into data units corresponding to the repository allocation units, and generating a hash value for the data read from the data source. For each data unit, a data table is searched for a table entry having a matching hash value. When the hash value of a data unit does not match, the data of the data unit is written into a newly allocated repository allocation unit.  When the hash value of a data unit matches the hash value of a data entry in the data table, the data of the corresponding repository allocation unit is compared with the data of the data unit. If the data of the data unit matches the repository allocation unit, the data unit is discarded. If the data of the data unit does not match the corresponding repository allocation unit, the data unit is written into a newly allocated repository allocation unit and a new table entry is inserted into the data table.
However, the prior art does not fairly teach or suggest the claimed subject matter including storing, on a gateway on a local area network, data that comprises data elements that are each in a different one of a plurality of categories that together regard operation of a plurality of actuating devices on the local area network; storing the data .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."  


Conclusion
3.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles E. Lu whose telephone number is (571) 272-8594.  The examiner can normally be reached on 8:30 - 5:00; M-F.  Any prior art cited on the PTO-892 form that was not relied upon is considered pertinent to applicant's disclosure.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached at (571) 272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHARLES E LU/           Primary Examiner, Art Unit 2161                                                                                                                                                                                             3/19/2021